DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 18, 19, 21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1 and 24, the claim limitation “operated independently” is considered to be indefinite. It is unclear what part of the quenching is considered to be operated independently. Since the prior art teaches two nozzles separate from one another, under the broadest reasonable interpretation, they can be considered to be independent from 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 18, 19, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5759233, hereinafter referred to as Schwab in view of FR2600553, hereinafter referred to as FR’553.

the method comprising subjecting the gas stream to quenching with an aqueous quenching liquid and passing the quenched gas through at least one particle capture zone (figures 1 and 2 teach precooling chamber 20 followed by venturi 50; figure 3 teaches precooling stream 325 followed by venturi 350), 
wherein the gas stream is subjected to said quenching in at least two stages in series (figures 1 and 2 teaches having a two fluid nozzle form a spray of scrubbing liquid and figure 3 teaches the use of two fluid nozzle 380 with scrubbing liquid) operated independently (the two nozzles are separate from one another meaning they are independent), 
using an upstream quenching liquid and a downstream quenching liquid, with the terms upstream and downstream being defined with reference to the flowing direction of the gas stream (figures 1 and 2 teach 20 upstream of 80, figure 3 teaches 325 upstream of 380),  
wherein soluble particulate matter dissolves in the aqueous quenching liquid and wherein the downstream quenching liquid has a lower concentration of dissolved said particulate matter than the upstream 
Schwab does not explicitly state that the scrubbing liquid is also a quenching liquid. 
Schwab does teach in column 6 lines 40-67 that quenching (cooling) the stream is beneficial as it allows contaminants to be more easily removed. Schwab also teaches in figure 7 and column 13 lines 7-23 another embodiment of the invention in which the scrubbing liquid is a lower temperature or chilled in order to cool the effluent in summer months and also has benefits of increasing solubility of pollutant gases, having an easier time collecting condensable hydrocarbons, and prevention of revolatilization of pollutant gases.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the device of Schwab as in figures 1-3 having a quenching section followed by a scrubbing liquid section to have a chilled or lower temperature scrubbing liquid used as 
Schwab does not explicitly teach recirculating the resulting upstream quenching liquid.
Schwab teaches in figures 3, 7, and 8 recycling of the liquid. Schwab also teaches in column 4 lines 30-34 that the liquid is known to be recycled. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a recirculation of the upstream quenching liquid in the device of Schwab as Schwab teaches that it is known to recycle liquid in these devices. 
Schwab does not explicitly teach the gas stream is the off-gas of a finishing section of a urea production plant, and the particulate matter is urea dust.  
Schwab teaches in column 5 lines 9-15 the device being used in order to remove small particles of size 0.1 micron (liquid droplet is 10 micron, which is 100 times the diameter of particles).

It would have been obvious to one of ordinary skill before the effective filing date of the invention to use modify the device and method of Schwab to be used for a gas from a urea plant in order to remove urea dust as FR’553 teaches that urea towers have dust the size of less than 1 micron and Schwab teaches a cleaning method and device for removing particles of less than 1 micron from a gas stream.
Referring to claim 2, Schwab teaches in figures 1-3 the quenching is conducted by spraying (spray nozzle 25 and 325).  
Referring to claims 3, 4, 18, and 19, Schwab and FR’ 553 do not explicitly state the concentration of the dissolved particulate in the upstream quenching liquid is between 20% and 50% or 40% and 45% by weight; and the concentration of the dissolved particulate in the downstream quenching liquid is between 0.1% and 5% or 0.5% and 2% by weight.  
Since Schwab and FR’553 teach the same process as the applicant, it would be inherent for it to have the same results as well, such as the concentration of the dissolved particulate in the upstream quenching liquid 
Referring to claim 8, Schwab teaches in figure 3 the downstream quenching liquid is recirculated (figure 3 shows liquid 301 is recirculated).
Referring to claim 21, Schwab teaches in figures 1-3 the particle capture zone comprises a venturi scrubber and wherein the second quenching zone is upstream of said venturi scrubber (figures 1-2 shows that 80 is before venturi 50, figure 3 shows that 380 is before venturi 350).
Referring to claim 24, Schwab teaches in figures 1-3 a method comprising: a gas flowing direction (air pollution control system cleaning a gas flow; abstract);
subjecting the gas stream to quenching to give a quenched gas and passing the quenched gas through a venturi scrubber (figures 1 and 2 teach precooling chamber 20 followed by venturi 50; figure 3 teaches precooling stream 325 followed by venturi 350),
wherein said quenching is carried out in at least a first quenching stage and a second quenching stage (figures 1 and 2 teaches having a two fluid nozzle form a spray of scrubbing liquid and figure 3 teaches the use of 
wherein the first quenching stage is upstream of the second stage in said flowing direction of the gas stream, and wherein the second quenching stage is arranged upstream of the venturi scrubber in said flowing direction of the gas stream (figures 1 and 2 teach 20 upstream of 80, figure 3 teaches 325 upstream of 380), 
wherein the first stage uses a first quenching liquid and the second stage uses a second quenching liquid (chamber 25 can use water column 6 lines 46-50; nozzle 80 fed by scrubbing liquid 83 in column 8 lines 2-4),
Schwab does not explicitly state that the scrubbing liquid is also a quenching liquid.
Schwab does teach in column 6 lines 40-67 that quenching (cooling) the stream is beneficial as it allows contaminants to be more easily removed. Schwab also teaches in figure 7 and column 13 lines 7-23 another embodiment of the invention in which the scrubbing liquid is a lower temperature or chilled in order to cool the effluent in summer months and also has benefits of increasing solubility of pollutant gases, having an easier time collecting condensable hydrocarbons, and prevention of revolatilization of pollutant gases.

Schwab does not explicitly teach recirculating the resulting upstream quenching liquid.
Schwab teaches in figures 3, 7, and 8 recycling of the liquid. Schwab also teaches in column 4 lines 30-34 that the liquid is known to be recycled. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a recirculation of the upstream quenching liquid in the device of Schwab as Schwab teaches that it is known to recycle liquid in these devices. 
Schwab does not explicitly teach the gas stream is the off-gas of a finishing section of a urea production plant, and the particulate matter is urea dust.  

FR’553 teaches in page 1 an analogous method and device of removing fine particles of less than 1 micron which can be used in dedusting of exhaust gases of urea towers.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use modify the device and method of Schwab to be used for a gas from a urea plant in order to remove urea dust as FR’553 teaches that urea towers have dust the size of less than 1 micron and Schwab teaches a cleaning method and device for removing particles of less than 1 micron from a gas stream.
Schwab and FR’ 553 do not explicitly state the concentration of the dissolved particulate in the first quenching liquid is between 20% and 50% by weight; and the concentration of the dissolved particulate in the downstream quenching liquid is between 0.1% and 5% by weight.  
Since Schwab and FR’553 teach the same process as the applicant, it would be inherent for it to have the same results as well, such as the concentration of the dissolved particulate in the upstream quenching liquid is between 20% and 50% by weight; and the concentration of the dissolved .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of FR’553, further in view of US6953495, hereinafter referred to as Schwab2.
Referring to claim 23, Schwab and FR’553 do not explicitly teach the particle capture zone comprises a venturi scrubber and wherein the second quenching zone is upstream of said venturi scrubber, and wherein in the venturi scrubber, a throat spray liquid is sprayed into the throat thereof.
Schwab teaches in figure 3 liquid sprayed into the throat area of venturi 350 but does not teach a combination where there is a venturi inside the separation tank as well as before.
Schwab2 teaches an analogous device of removing particles from gas (abstract) that includes both a venturi at 120 and inside the scrubber 20.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use modify the device and method of Schwab and FR’553 with a venturi in the separation chamber of Schwab2 as Schwab2 teaches the benefit of being able to further remove particles that are not removed from the previous portion (column 5 lines 47-67).
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.

Applicant argument #1:
Applicant argues that the new limitation of the quenching in at least two stages in series are operated independently or that the first quenching zone is operated independently of the second quenching zone in that combined fluids are recycled to the nozzle 380. Applicant argues that the present application has separately collected reservoirs for each of the quenching stages.
Examiner’s response #1:
The claim only recites the limitation of “operated independently” which does not define how the quenching sections operate independently. See the 112b rejection above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the separate collection of the quenching sections) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Conclusion

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        02/11/2021